Citation Nr: 0627222	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-31 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left knee 
chondromalacia patella.

2.  Entitlement to service connection for right knee 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado which denied service connection for left and right 
knee chrondromalacia patella.

A video-conference hearing was held before the undersigned 
Veterans Law Judge in June 2006.  The veteran submitted 
additional evidence at the video-conference hearing along 
with a waiver of initial RO review of the evidence.  See 38 
C.F.R. 
§ 20.1304 (2005).   The evidence consisted of a June 2006 
statement by the veteran's private physician primarily 
addressing the veteran's low back condition.  

The issue of entitlement to service connection for right knee 
chonromalacia patella is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left knee chrondromalacia patella was first demonstrated many 
years after service, and no competent evidence has been 
submitted showing that the condition is related to service.


CONCLUSION OF LAW

Left knee chondromalcia patella was not incurred in or 
aggravated during active service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, a VCAA letter 
dated in August 2002 provided the veteran with adequate 
notice as to the evidence needed to substantiate his claim 
for service connection for a left knee disorder and the 
evidence not of record that is necessary.  This letter 
further advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
August 2002 letter specifically asked the veteran to tell the 
RO if he knew of any additional evidence he would like 
considered.  This request of the veteran implicitly included 
a request that if he had any pertinent information, he should 
submit it.  VA has taken all appropriate action to develop 
the veteran's claim for service connection for 
chrondromalacia patella of the left knee.  He was notified 
and aware of the avenues through which he might obtain 
evidence to substantiate his claim, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the issue decided here, the veteran's claim 
file contains an undated copy of an attachment with notice of 
the type of information or evidence necessary to establish a 
disability rating and an effective date pertaining to claim 
on appeal, however, it is unclear if the veteran had received 
this attachment.  Even if the veteran had not been provided 
with this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for chondromalacia patella of the left knee, and 
any question as to the appropriate effective date to be 
assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2005).

The veteran has undergone a VA examination of the knees.  The 
Board finds that this examination, along with the veteran's 
treatment records, provide sufficient findings upon which to 
adjudicate the claim for service connection.  There is no 
duty to provide another examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Factual Background

A review of the veteran's service medical records show that 
on entrance examination, there were no findings or diagnoses 
of a left knee disability.  A July 1973 treatment record 
noted a knee check (left or right knee was not specified) 
with no breaks or torn ligaments.  Ace wrap and application 
of heat five times a day was recommended.  A November 1973 
treatment record showed treatment for the right knee 
following a twisting injury.  The discharge examination was 
negative for any left knee abnormalities.   

On VA examination in October 2002, the veteran denied a 
history of injury to the left knee and stated that his left 
knee pain started in 1977.  He was diagnosed as having 
bilateral chondromalacia patella.  

In a July 2003 notice of disagreement, the veteran reported 
that he injured his knee while crawling around jet planes on 
hard steel flight decks and concrete runways.  He stated that 
he crawled around the jet planes almost 5 days a week while 
performing his assigned duties.

The veteran testified at a June 2006 hearing that he had 
injured his left knee in service while going down a ladder to 
the flight deck in the hangar bay.  He stated that he slipped 
and twisted his left knee.



Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 310 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

The service medical records show that the veteran had his 
knee (unspecified as to right or left knee) treated on one 
occasion.  Even assuming that the knee in question was the 
left knee, the evidence shows that there were no torn 
ligaments.  Furthermore, there was no further treatment of 
the left knee during service and the discharge examination 
was negative for any left knee disability.  VA examination in 
October 2002 shows a diagnosis of chondromalacia patella of 
the left knee, 27 years after the veteran's discharge from 
service.  This evidence is not supportive of the veteran's 
claim, as it does not link a current disability to service.  
Additionally, such a lapse of time is a proper factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000). 

The medical evidence shows that the veteran currently suffers 
from chondromalacia patella of the left knee.  The Board does 
not find, however, that there is competent evidence showing 
that the left knee disorder is related to service.  Even 
assuming that the veteran was treated for the left knee in 
service, there is no medical evidence that establishes that 
the treatment resulted in chondromalacia patella of the left 
knee several years later.  Simply put, the veteran has failed 
to provide any clinical evidence or competent opinion 
demonstrating that his current left knee disorder is related 
to military service.

The veteran has offered statements to the effect that his 
current left knee disorder is a result of crawling around on 
steel flight decks and concrete runways and from slipping on 
a ladder.  As a layperson, however, lacking in medical 
training and expertise, the veteran is not competent to 
address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  What 
is missing here is a medical opinion, supported by a 
plausible rationale, that the veteran's currently diagnosed 
chondromalacia patella of the left knee was incurred in or 
resulted from an incident in service.  Absent such an 
opinion, the veteran's appeal must be denied.

In reaching this decision the Board considered the "benefit 
of the doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1Vet. App. 49 (1990).


ORDER

Service connection for left knee chondromalacia patella is 
denied.


REMAND

A preliminary review of the record indicates that the 
veteran's claim for service connection for chondromalacia 
patella of the right knee requires additional development.

The service medical records show that in November 1973, the 
veteran was seen with right medial meniscus tenderness 
without ligamentous laxity after he jumped of a flight deck 
and suffered a twisting injury to the right knee.  There was 
no swelling or pain with bending; however, there was pain 
upon straightening of the leg.  A cylinder cast was 
prescribed and removed in November 1973.    

On VA examination in October 2002, the veteran provided a 
history of injury to the right knee in service.  He further 
reported that he underwent arthroscopic surgery of the right 
knee in 1979 at the McKee Medical Center in Loveland, 
Colorado.  He was diagnosed as having chondromalacia patella 
of the right knee; however, the examiner did not provide a 
nexus statement.  In fact, the examiner noted that the claims 
folder had not been provided for review prior to the 
examination. 

In a September 2003 statement, the veteran's private 
physician stated that the veteran's records had been reviewed 
and that the veteran's right knee pain could be directly 
related to the injuries he sustained in the military in 1973.

The Board finds that a VA opinion as to the causal 
relationship, if any, between any current right knee disorder 
and the veteran's service is necessary for the proper 
adjudication of this claim.  38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c) (4); see also 38 C.F.R. § 3.310(a).  

Also, the veteran testified at a June 2006 hearing that he 
has received continual medical treatment for his knee since 
service and that he is currently receiving treatment from Dr. 
Galomine.  These treatment reports are not of record and 
should be obtained.   

Furthermore, an attempt by the RO to obtain medical records 
from McKee Medical Center for the period from June1, 1973, to 
December 1, 1979, was not successful.  The McKee Medical 
Center responded that no records had been found for the 
requested service dates.  The RO should try to obtain any 
treatment records pertaining to the veteran from December 
1979 to the present time from McKee Medical Center.    

As this claim must be remanded for VA examination and to 
obtain additional medical records, the veteran should also be 
provided with notice that informs the him of the type of 
evidence that is needed to establish a disability rating or 
effective date for the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for 
chondromalacia patella of the right knee, 
pursuant to the provisions of 38 U.S.C.A. § 
1151.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2. The AMC/RO should contact the veteran 
and obtain a consent form to obtain all 
treatment records from Dr. Galomine.   

3.  The AMC/RO should contact the veteran 
and obain a consent form to obtain all 
treatment records from McKee Medical 
Center in Loveland, Colorado, from 
December 1979 to the present time.  

4.  The AMC/RO should then arrange for a VA 
examination to determine the nature and 
etiology of any right knee disability that 
may be present.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner is asked to opine 
whether it is at least as likely as not (50 
percent or greater probability) that any 
right knee disability that may be present 
began during service or is causally linked 
to any incident of service.  

5.  Thereafter, the AMC/RO must 
readjudicate the claim on appeal.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
should be provided a Supplemental Statement 
of the Case, which should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


